Title: To Thomas Jefferson from James Thomson Callender, 17 November 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail Novr. 17th 1800

I inclose some newspapers, and Shall probably use the freedom of sending you by this same post A part of the second part of the 2d volume of The Prospect. The whole is written excepting the first Chapter. I Could not have gone to press, but for the assistance of a Subscriber, who sent me 14 days since his 50 dollars, as mentd in my last, as I want a great deal of money here, I cannot get.
I mean to Collect the Defence, print 500 Copies, and send 200 of them to mr Leiper and Mr Dallas. I had forsworn pamphlets, as one always loses by them. But in truth I feel a kind of pride, at this moment, to let them see I Can write as well here, as any where else.
I am just Come to that ridiculous business the C—n & R—n; wherein, they have been so obliging as to misquote and lie monstrously. I shall therefore make short work with them, and hasten to Hamilton’s glorious pamphlet!
Begging your pardon, Sir,—for this intrusion,
I have the honour to be Sir Your most obliged & obedient Servt.

Jas. T. Callender



P.S. I mentioned Mr. Davis, and his Virginia Gazette, by way of anticipating one reason, for a republican administration dismissing him; his attacks, or those of his writers upon the Republicans. But there is another reason, which could not so well be brought above board; the possibility of intercepting our newspapers, which gives those who use it so decided an advantage; an advantage sometimes taken.

